  Case 18-08357         Doc 40     Filed 03/04/19 Entered 03/04/19 09:41:23              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-08357
         STACEY P BROWN

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/22/2018.

         2) The plan was confirmed on 09/11/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 01/29/2019.

         6) Number of months from filing to last payment: 5.

         7) Number of months case was pending: 11.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-08357        Doc 40      Filed 03/04/19 Entered 03/04/19 09:41:23                  Desc Main
                                     Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor             $1,250.00
        Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                 $1,250.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $823.74
    Court Costs                                                           $0.00
    Trustee Expenses & Compensation                                      $54.50
    Other                                                               $371.76
TOTAL EXPENSES OF ADMINISTRATION:                                                             $1,250.00

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim          Claim       Principal      Int.
Name                               Class   Scheduled      Asserted       Allowed        Paid         Paid
AMPLIFY FUNDING                Unsecured         600.00           NA            NA            0.00       0.00
ARROWHEAD ADVANCE              Unsecured         800.00           NA            NA            0.00       0.00
ATLAS ACQUISITIONS LLC         Unsecured            NA       1,653.30      1,653.30           0.00       0.00
BLUE TRUST LOANS               Unsecured         800.00           NA            NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured      1,800.00       1,283.55      1,283.55           0.00       0.00
FLEXPAY PLUS                   Unsecured         650.00           NA            NA            0.00       0.00
FOXHILLS CASH                  Unsecured         300.00           NA            NA            0.00       0.00
GOLDEN GREEN                   Unsecured         400.00           NA            NA            0.00       0.00
GOLDEN GREEN SVCS              Unsecured         400.00        421.39        421.39           0.00       0.00
GREEN TRUST CASH               Unsecured         500.00           NA            NA            0.00       0.00
IL DEPT OF REVENUE             Priority          300.00      1,960.81      1,960.81           0.00       0.00
IL DEPT OF REVENUE             Unsecured            NA         157.50        157.50           0.00       0.00
INTERNAL REVENUE SERVICE       Priority       8,000.00     27,033.46      18,072.46           0.00       0.00
INTERNAL REVENUE SERVICE       Unsecured            NA       2,929.93      2,929.93           0.00       0.00
LION LOANS                     Unsecured      1,500.00            NA            NA            0.00       0.00
LVNV FUNDING                   Unsecured            NA         468.55        468.55           0.00       0.00
Mabt/Contfin                   Unsecured         624.00           NA            NA            0.00       0.00
MIDLAND FUNDING                Unsecured      1,137.00       1,137.25      1,137.25           0.00       0.00
NORTHWESTERN MEDICAL FACILITY Unsecured            0.00           NA            NA            0.00       0.00
PRA RECEIVABLES MGMT           Unsecured            NA         771.25        771.25           0.00       0.00
QUANTUM3 GROUP LLC             Unsecured         244.00        288.50        288.50           0.00       0.00
Quorum Fed Cr Un               Unsecured         307.00           NA            NA            0.00       0.00
SPEEDYRAPID CASH               Unsecured            NA       1,180.51      1,180.51           0.00       0.00
SYNCHRONY BANK                 Unsecured         460.00           NA            NA            0.00       0.00
WAUKEGAN LOAN MANAGEMENT       Unsecured         850.00         44.69         44.69           0.00       0.00
WAUKEGAN LOAN MANAGEMENT       Unsecured      2,500.00       2,493.43      2,493.43           0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-08357         Doc 40      Filed 03/04/19 Entered 03/04/19 09:41:23                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                $0.00            $0.00
        Domestic Support Ongoing                              $0.00                $0.00            $0.00
        All Other Priority                               $20,033.27                $0.00            $0.00
 TOTAL PRIORITY:                                         $20,033.27                $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $12,829.85                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $1,250.00
         Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                        $1,250.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/04/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
